DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed December 3, 2021 has been entered. Claims 23 and 25 have been cancelled, claims 1, 3, 10, 24, and 26-29 have been amended, and claims 33-34 are newly added. Claims 1-10, 24, and 26-34 remain pending in this application. The amendments to the Specification and Claims have overcome the objections and the rejections under 35 U.S.C. § 112(b) previously submitted in the Non Final Office action mailed July 20, 2021.

Allowable Subject Matter
Claims 1-10, 24, and 26-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Frey et al. (WO 2018/166963) teaches many details of claim 1 including a sharp module with a sharp distal tip (tip portion 3, Figs. 1-2), wherein the sharp shaft forms a sensor channel (receiving section 5, pg. 9, lines 17-22), wherein the sensor channel is a predetermined distance from the sharp distal tip (Figs. 1-2), and wherein the sharp comprises a metal material and is formed through a coining process (“the sheet may then be subjected to embossing of the ‘dull’ non-cutting edges…and the tip of the cannula may be embossed and punched out,” pg. 7, lines 31-35; pg. 8, lines 1-3). Frey et al. additionally teaches the subject matter of claims 31 and 32 regarding first and second sidewalls being disposed at different distances along the sharp shaft which was previously indicated as allowable subject matter in the Non Final Office action mailed July 20, 2021 (see 14a, 14b and 16a, 16b in Figs. 1-2). .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        



/ALICE LING ZOU/Examiner, Art Unit 3791